Citation Nr: 1143308	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  01-02 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1973.

This case was previously before the Board in August 2009, at which time, it was remanded for further development.  Following the requested development, the RO confirmed and continued and continued the denial of entitlement to service connection for a psychiatric disorder.  Thereafter, the case was returned to the Board for further appellate action.

In June 2005, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that still-additional development of this case is required.  Accordingly, the appeal is REMANDED to the RO for that development.  VA will notify the Veteran if further action is required.


REMAND

In June 2010, the Veteran's then-representative stated that the Veteran was scheduled to have an independent medical examination by Dr. J. F. H. of Tuscaloosa, Alabama.  The representative requested that the report of that examination be retained by VA.  However, it is unclear whether such examination ever took place.  If it did, the examination report could well be relevant to the Veteran's appeal.  

In June 2011, after the RO had returned the case to the Board, the Veteran informed the Board that he had dismissed his representative and was looking for a new one.  However, he noted that he had not found one.  

Each appellant is entitled to representation in all stages of an appeal.  38 U.S.C.A. §§ 5901 - 5905, 7105(a) (West 2002); 38 C.F.R. §§ 20.600 (2011).  Therefore, the RO must inform the Veteran of his options in obtaining new representation and the steps necessary to effect such representation.  

In June 2011, the Veteran also stated that in March 2011, he had requested medical evidence from the Social Security Administration but that he had not yet been successful in obtaining that information.

Evidence on file shows that as of June 1995, the Veteran has been entitled to receive Social Security Disability Insurance.  To date, VA has not requested copies of the records associated with that award.  As noted above, however, the Veteran has suggested that such records are relevant to his appeal.  Under such circumstances, VA has a duty to assist the Veteran in obtaining those records.  38 U.S.C.A. §38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In light of the foregoing, further development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran of his options in obtaining a new representation and the steps necessary to effect such representation.  

Should the Veteran appoint a new representative, ensure that he or she has an opportunity to review the Veteran's claims file and provide any additional evidence or argument he or she deems necessary.  

2.  Ask the Veteran whether he had an examination by Dr. J. F. H. of Tuscaloosa, Alabama.  If so, request that the Veteran provide the date and location of that examination.  Then, request the report of that examination directly from Dr. H.

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.

If the requested report is unavailable, notify the Veteran, and (if applicable) his representative, in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

3.  Request that the Social Security Administration provide copies of the documents associated with the Veteran's June 1995 award of Social Security Disability Insurance.  Such documents must include, but are not limited to, records showing the disabilities for which the award was given and medical records associated with the award.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

4.  When the actions requested have been completed, undertake any other indicated development.  Then perform a de novo review of the record and readjudicate the issue of entitlement to service connection for a psychiatric disorder. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and, if applicable, his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


